Filed Pursuant to Rule 424(b)(3) Registration No. 333-156742 HINES GLOBAL REIT, INC. SUPPLEMENT NO. 10 DATED NOVEMBER 23, 2010 TO THE PROSPECTUS DATED APRIL 30, 2010 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc. dated April 30, 2010 (the “Prospectus”), Supplement No. 6 dated July 21, 2010, Supplement No. 7 dated September 1, 2010, Supplement No. 8 dated September 27, 2010 and Supplement No. 9 dated October 12, 2010. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our current public offering; B. To describe the completionof theacquisition of Southpark; C. To describe the completion of the acquisition of Fifty South Sixth; D. To update disclosures in the section of the Prospectus entitled "Questions and Answers About This Offering"; E. To update disclosures in the section of the Prospectus entitled “Management”; and F. To include our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010. A. Status of Our Current Public Offering As of November 18, 2010 we had received gross proceeds of approximately $357.0 million from the sale of approximately35.8 million of our common shares in our current public offering, including approximately $5.4 millionrelating to approximately572,000 shares issued under our distribution reinvestment plan. As of November 18, 2010, approximately $2,648.4 million in shares remained available for sale pursuant to our current public offering, exclusive of approximately $494.6 million in shares available under ourdistribution reinvestment plan. B. Acquisition of Southpark On October 19, 2010, HinesGlobal acquired Southpark Commerce Center II (“Southpark”), an industrial/flex office park complex of four buildings located in Southeast Austin.The estimated going-in capitalization rate for Southpark is approximately 8.5%.The estimated going-in capitalization rate is determined by dividing the projected net operating income (“NOI”) for the first fiscal year by the net purchase price (excluding closing costs).NOI includes all projected operating revenues (rental income, tenant reimbursements, parking and any other property-related income) less all projected operating expenses (property operating and maintenance expenses, property taxes, insurance and property management fees).The projected NOI includes assumptions which may not be indicative of the actual future performance of the property.These include assumptions: (i) that in-place tenants will continue to perform under their lease agreements during the next 12 months and (ii) concerning estimates of timing and rental rates related to re-leasing vacant space.Further details of Southpark are disclosed in Supplement No. 7 dated September 1, 2010. C. Acquisition of Fifty South Sixth On November 4, 2010, Hines Globalacquired Fifty South Sixth, a 29-story office building located in Minneapolis, Minnesota. The estimated going-in capitalization rate forFifty South Sixthis approximately 7.4%. The estimated going-in capitalization rate is determined by dividing the projected NOI for the first fiscal year by the net purchase price (excluding closing costs). NOI includes all projected operating revenues (rental income, tenant reimbursements, parking and any other property-related income) less all projected operating expenses (property operating and maintenance expenses, property taxes, insurance and property management fees). The projected NOI includes assumptions which may not be indicative of the actual future performance of the property. These include assumptions: (i) that in-place tenants will continue to perform under their lease agreements during the next 12 months and (ii) concerning estimates of timing and rental rates related to re-leasing vacant space. Further details ofFifty South Sixthare disclosed in Supplement No.8 dated September 27, 2010. 1 D. Updates to the Questions and Answers About This Offering Section 1. The response to the question “Who is Hines?” on pagev of the Prospectus is hereby deleted in its entirety and replaced with the following: A: Hines Interests Limited Partnership, which we refer to as Hines, is our sponsor. Hines is a fully integrated global real estate investment and management firm and, with its predecessor, has been investing in real estate and providing acquisition, development, financing, property management, leasing and disposition services for over 50years. Hines provides investment management services to numerous investors and partners including pension plans, domestic and foreign institutional investors, high net worth individuals and retail investors. Hines is owned and controlled by Gerald D. Hines and his son Jeffrey C. Hines. As of June 30, 2010, Hines and its affiliates had ownership interests in a real estate portfolio of over 200 projects, valued at approximately $23.0billion. Please see “Management— The Hines Organization” for more information regarding Hines. 2. The response to the question “What competitive advantages does Hines Global achieve through its relationship with Hines and its affiliates?” beginning on pagev of the Prospectus is hereby deleted in its entirety and replaced with the following: A: We believe our relationship with Hines and its affiliates provides us the following benefits: •Global Presence —Our relationship with Hines and its affiliates as our sponsor and advisor allows us to have access to an organization that has extraordinary depth and breadth around the world with, as of June 30, 2010, approximately 3,300employees (including approximately 1,100employees outside of the United States) located in 100 cities and 17 countries around the world. This provides us a significant competitive advantage in drawing upon the experiences resulting from the vast and varied real estate cycles and strategies that varied economies and markets experience. As part of a global organization, all Hines offices and the investments they make get the benefit of: •Hines’ international tenant base, which as of June 30, 2010 consists of more than 3,500 national and multinational corporate tenants; •Extensive international financial relationships providing access to a broad base of buyers, sellers and debt financing sources; •Awareness of and access to new state-of-the-art building technologies as new experiences are gained on the projects which Hines has under development or management anywhere in the world; and •International “institutional” best practices on a global scale: •Operating partner transparency; •Accounting standards; •Construction techniques; •Property management services; and •Sustainability leadership. •Local Market Expertise —Hines’ global platform is built from the ground up based on Hines’ philosophy that real estate is essentially a local business. Hines provides us access to a team of real estate professionals who live and work in individual major markets around the world. These regional and local teams are fully integrated to provide a full range of real estate investment and management services including sourcing investment opportunities, acquisitions, development, re-development, financing, property management, leasing, asset management, disposition, accounting and financial reporting. •Centralized Resources —Hines’ headquarters in Houston, Texas provides the regional and local teams with, as of June 30,2010, a group of approximately 368personnel who specialize in areas such as capital markets, corporate finance, construction, engineering, operations, marketing, human resources, cash management, risk management, tax and internal audit. These experienced personnel provide a repository of knowledge, experience and expertise and an important control point for preserving performance standards and maintaining operating consistency for the entire organization. 2 •Tenure of Personnel —Hines has one of the most experienced executive management teams in the real estate industry with, as of June 30, 2010, an average tenure within the organization of 31years. This executive team provides stability to the organization and provides experience which it has gained through numerous real estate cycles during such time frame. This impressive record of tenure is attributable to a professional culture of quality and integrity and long-term compensation plans that align personal wealth creation with real estate and investor performance and value creation. •Long-Term Track Record —Hines has more than 50years of experience in creating and successfully managing capital and real estate investments for numerous third-party investors. As stated above, as of June 30, 2010, Hines and its affiliates had approximately 3,300employees (including approximately 1,100employees outside of the United States) located in regional and local offices in 100 cities in 17 countries around the world. Since its inception in 1957, Hines, its predecessor and their respective affiliates have acquired or developed 900 real estate projects representing more than 288million square feet. Please see “Risk Factors— Risks Related to Potential Conflicts of Interest” and “Conflicts of Interest” for a discussion of certain risks and potential disadvantages of our relationship with Hines. E. Updates to the Management Section 1. Thethird paragraphunder “Management - Our Officers and Directors” beginning on page50 of the Prospectus is hereby deleted in its entirety and replaced with the following: The following sets forth information about our directors, our board of directors and our executive officers: Name Age Position and Office with Hines Global Jeffrey C. Hines 55 Director and Chairman of the board of directors C. Hastings Johnson 62 Director Charles M. Baughn 55 Director Jack L. Farley 46 Independent Director Thomas L. Mitchell 50 Independent Director John S. Moody 61 Independent Director Peter Shaper 44 Independent Director Charles N. Hazen 50 President and Chief Executive Officer Sherri W. Schugart 44 Chief Financial Officer Edmund A. Donaldson 41 Chief Investment Officer Frank R. Apollo 43 Senior Vice President— Finance; Treasurer and Secretary Kevin L. McMeans 45 Asset Management Officer Ryan T. Sims 39 Chief Accounting Officer 2. Thetableunder “Management - Our Advisor and Our Advisory Agreement- Our Structure” on page63 of the Prospectus is hereby deleted in its entirety and replaced with the following: Name Age Position and Office with the General Partner of our Advisor Jeffrey C. Hines 55 Chairman of the Managers C. Hastings Johnson 62 Manager Charles M. Baughn 55 Manager Charles N. Hazen 50 President and Chief Executive Officer Sherri W. Schugart 44 Chief Financial Officer Edmund A. Donaldson 41 Chief Investment Officer Frank R. Apollo 43 Senior Vice President— Finance; Treasurer and Secretary Kevin L. McMeans 45 Asset Management Officer Ryan T. Sims 39 Chief Accounting Officer 3. The disclosure beginning with the fourth paragraph under “Hines and Our Property Management, Leasing and Other Costs” on page 69 of the Prospectus through the table on page 71 is deleted in its entirety and replaced with the following: From inception through June 30, 2010, Hines, its predecessor and their respective affiliates have acquired or developed 900 real estate projects representing more than 288million square feet. These projects consisted of a variety of asset types including: office properties (70.3%), industrial properties (13.1%), retail and residential properties (9.7%), hospitality (2.5%) and a variety of other properties. In connection with these projects, Hines has employed many real estate investment strategies, including acquisitions, development, redevelopment and repositioning in the United States and internationally. 3 As of June 30, 2010, the portfolio of Hines and its affiliates consisted of over 200 projects valued at approximately $23.0billion. This portfolio is owned by Hines, its affiliates and numerous third-party investors, including pension plans, domestic and foreign institutional investors, high net worth individuals and retail investors. Included in this portfolio of more than 200 projects are approximately 186 properties managed by Hines, representing approximately 68.8million square feet. In addition to managing properties in its own portfolio, Hines manages a portfolio of approximately 132 properties with about 54.3million square feet owned by third parties in which Hines has no ownership interest. The total square feet Hines manages is approximately 123.1million square feet located throughout the United States and internationally. The following table sets forth the history of the number of square feet under Hines’ management: Commercial Real Estate Managed by Hines and its Affiliates Hines also has extensive experience in disposition services. During the 10 years ended December 31, 2009, Hines sponsored 19 privately-offered programs in which Hines co-invested with various third-party institutional and other third-party investors, and one publicly-offered investment program, Hines REIT. During this period, these funds disposed of 107 investments. The aggregate sales price of such underlying properties was approximately $9.2 billion and the aggregate original cost was approximately $7.0 billion. 41 of these properties were located outside of the United States, which had an aggregate sales price of approximately $3.1 billion and an aggregate cost of approximately $2.2 billion. The following chart sets forth the Hines organizational structure and the number of people working in each region, the international offices and the central office as of June 30, 2010: 4 The following is information about the executive officers of the general partner of Hines and members of its Executive Committee: Name Age Number of Years with Hines Position Gerald D. Hines 84 54 Chairman of the Board Jeffrey C. Hines 55 28 President and Chief Executive Officer C. Hastings Johnson 62 32 Vice Chairman and Chief Financial Officer Charles M. Baughn 55 26 Executive Vice President and CEO— Capital Markets Group James C. Buie, Jr. 58 30 Executive Vice President and CEO— West Region and Asia Pacific Christopher D. Hughes 48 24 Executive Vice President and CEO— East Region E. Staman Ogilvie 61 37 Executive Vice President and CEO— Eurasia Region C. Kevin Shannahan 54 28 Executive Vice President and CEO— Midwest, Southeast Region and South America Mark A. Cover 50 27 Executive Vice President and CEO— Southwest Region and Mexico/Central America Michael J.G. Topham 62 35 Executive Vice President and CEO— Hines Europe and Middle East/North Africa Thomas D. Owens 58 37 Executive Vice President and Chief Risk Officer 4. The third paragraph on page 72 is hereby deleted in its entirety. 5. Thedisclosureunder “Hines and Our Property Management, Leasing and Other Costs - The Hines Organization - Hines’ Real Estate Personnel and Structure” beginning on page73 of the Prospectus is hereby deleted in its entirety and replaced with the following: Hines is one of the largest and most experienced privately owned real estate investment, acquisition, development and management companies in the world. As of June 30, 2010, Hines and its affiliates have approximately 3,300employees (including approximately 1,100employees outside of the United States) who work out of Hines’ offices located in 63cities in the United States and in 37 cities in 16 foreign countries, as shown in the map below. 5 Hines believes that it has mitigated many of the risks inherent in real estate investments by hiring, training and retaining what it believes to be highly-qualified management personnel and by rewarding these employees with performance-based compensation. Hines believes that the stability of its organization and its ability to retain its employees is demonstrated by the longevity of their tenure at Hines, as shown in the table below. Hines maintains what it believes are high performance and professional standards and rewards its personnel for their achievements. Typically, incentive compensation is provided to senior officers, as well as other key employees, in the form of profit sharing programs tied to Hines’ profitability related to each project, investment fund, geographic area, or the firm as a whole. In addition, for assets or groups of assets within the scope of their responsibilities, Hines’ senior officers typically hold equity investments (by way of participation in the interests held by Hines and its affiliates) in properties acquired or developed by Hines, its affiliates and investment partners. Hines believes this performance-based compensation provides better alignment of interests between Hines’ employees, Hines and its investors, while providing Hines’ employees with long-term incentives. However, there is no guarantee that Hines will be able to retain these employees in the future. The loss of a number of key employees could adversely impact our performance. Please see “Risk Factors— Risks Related to Our Business in General— Our success will be dependent on the performance of Hines as well as key employees of Hines.” (As of June 30, 2010) Title Number of Employees Average Tenure (Years) Executive Vice President 10 31 Senior Vice President 43 22 Vice President 15 Manager 8 Hines has employed a decentralized structure and built an international organization with professionals located in major office markets because it believes that knowledge of local market economics and demographic conditions is essential to the success of any real estate asset. Having real estate professionals living and working in most major markets where Hines invests allows Hines to monitor current local conditions and transactions and build relationships with local tenants, brokers and real estate owners. Hines believes that this decentralized structure allows them to better identify potential investment opportunities, perform more effective research of local markets and manage, lease and operate each real estate asset. However, Hines’ decentralized structure may or may not have a positive impact on our performance. 6. Thethird paragraphunder “Hines and Our Property Management, Leasing and Other Costs - The Hines Organization - Hines’ Leasing and Property Management” on page75 of the Prospectus is hereby deleted in its entirety and replaced with the following: Hines has been repeatedly recognized as an industry leader in property management and leasing. Hines joined Energy Star® as a partner in 1999, and in 2001, 2002 and 2003, the U.S.Environmental Protection Agency, or EPA, named Hines as “Energy Star” Partner of the Year. An Energy Star label is a designation by the EPA for buildings that it believes show excellence in energy performance, reduced operating costs and environmental leadership. In 2004, Hines became the first commercial real estate company to receive the EPA’s Energy Star Sustained Excellence Award. In 2009 and in 2010, the EPA again honored Hines with the Sustained Excellence Award in recognition of the firm’s continued leadership in superior energy management. As of June 30, 2010, Hines owned and/or managed 153 buildings with more than 77million square feet, which have received an “Energy Star” label. Also as of June 30, 2010, Hines owned and/or managed 12 buildings, representing more than 6million square feet, which have received the EPA’s “Designed to Earn the Energy Star” designation. Hines has been actively involved in the development of the U.S.Green Building Council’s LEED rating system, the nationally accepted benchmark for the design, construction and operation of high-performance buildings. As of June 30, 2010, out of 678 foreign and domestic projects, Hines has 58 projects that have been certified, 14 that have been pre-certified and 132 that are registered under LEED’s various programs. Together, these projects represent more than 107million square feet. Hines has received more than 80 awards for buildings it has owned and/or managed from the Building Owners and Managers Association including “Building of the Year,” “New Construction of the Year,” “Commercial Recycler of the Year” and “Renovated Building of the Year” in local, regional, national and international competitions. In November 2008, Hines REIT, which is sponsored by Hines, received the NAREIT Gold Leader in the Light Award for demonstrating superior and sustained energy practices. The National Association of Real Estate Investment Trusts, or NAREIT, gives the award in collaboration with ENERGY Star. In 2009, NAREIT again honored Hines REIT with the NAREIT Bronze Leader in the Light Award for its continuing demonstration of superior and sustained energy practices. 7. Thefourth paragraphunder “Hines and Our Property Management, Leasing and Other Costs - The Hines Organization - Hines’ Leasing and Property Management” on page76 of the Prospectus is hereby deleted in its entirety and replaced with the following: Hines attempts to manage tenant occupancy proactively by anticipating and meeting tenant needs. In addition, Hines attempts to maintain productive relationships with leasing brokers in most major markets in the U.S.and as of June 30, 2010, maintains ongoing direct relationships with more than 3,500 tenants as the manager of buildings for its own account and as a third-party manager. Hines also has a substantial number of relationships with corporate and financial users of office space as well as with law firms, accounting and consulting firms in multiple locations throughout the United States and, increasingly, in a range of global locations. 6 F. Quarterly Report on Form 10-Q for the Quarter Ended September 30, 2010 On November 15, 2010, we filed our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 with the Securities and Exchange Commission. The report (without exhibits) is attached to this Supplement. 7 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53964 Hines Global REIT, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 26-3999995 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated Filer ý (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 10, 2010,approximately 34.5 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statements of Equity 3 Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 PARTII– OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Removed and Reserved 28 Item 5. Other Information 28 Item6. Exhibits 28 SIGNATURES Certification Certification Certification of CEO & CFO pursuant to Section 906 PART 1 - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2010 December 31, 2009 ASSETS Investment property, net $ $ - Cash and cash equivalents Restricted cash - Tenant and other receivables Intangible lease assets, net - Deferred leasing costs, net - Deferred financing costs, net - Other assets - Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ Due to affiliates Intangible lease liabilities, net - Other liabilities - Interest rate swap contracts - Distributions payable Notes payable - Total Liabilities Commitments and contingencies (Note 11) Equity: Stockholders' equity: Preferred shares, $.001 par value; 500,000,000 preferred shares authorized, none issued or outstanding as of September 30, 2010 and December 31, 2009 - - Common stock, $.001 par value; 1,500,000,000 shares authorized, 28,809,324 and 3,276,376 issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit Accumulated other comprehensive income - Total stockholders' equity Noncontrolling interests Total Equity Total Liabilities and Equity $ $ See notes to the condensed consolidated financial statements. 1 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the Three and Nine Months Ended September 30, 2010 and 2009 (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Rental revenue $ $
